Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about March 13, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed her on probation for a period of two years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. The victim explicitly testified that her identification of appellant was based on her personal observations. We have considered and rejected appellant’s remaining arguments. Concur—Buckley, P.J., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.